FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GREGORY ALLEN STANHOPE,                          No. 08-16713

               Petitioner - Appellant,           D.C. No. 4:07-cv-00002-DCB

  v.
                                                 MEMORANDUM *
CHARLES RYAN, Director ADOC;

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Arizona state prisoner Gregory Allen Stanhope appeals from the district

court’s order denying his motion to reconsider its judgment granting in part and

denying in part his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 2253, and we affirm.

      The scope of Stanhope’s appeal is limited to review of the district court’s

August 11, 2008, order denying his motion for reconsideration, as previously

ordered by this court, and by the district court’s order granting a certificate of

appealability as to whether Stanhope’s due process rights were violated when he

was not allowed to call live witnesses at his disciplinary hearing, see Hayward v.

Marshall, 603 F.3d 546, 554 (9th Cir. 2010) (en banc) (requiring a certificate of

appealability to challenge an administrative decision), overruled on other grounds

by Swarthout v. Cooke, 131 S. Ct. 859 (2011).

      The district court concluded that Stanhope’s due process rights were violated

at one of his disciplinary proceedings, and ordered the state to remedy the violation

by either restoring the 60 days of early release credits (“ERCs”) forfeited in

connection with that proceeding, or by affording Stanhope a new hearing.

Stanhope contends that the district court erred by denying his motion for

reconsideration, which argued that the state should have been ordered to expunge

the disciplinary violation. The district court did not abuse its discretion by denying

Stanhope’s motion for reconsideration because he did not identify any new

evidence, change in law, clear error, or manifest injustice regarding the habeas

relief ordered. See 28 U.S.C. § 2243 (authorizing federal courts to dispose of


                                            2                                    08-16713
habeas matters “as law and justice require”); Hilton v. Braunskill, 481 U.S. 770,

775 (1987) (courts have broad discretion in selecting habeas remedies); School

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration).

      By letter brief dated April 12, 2012, the state asserts that this appeal has

become moot because the Arizona Department of Corrections restored the ERCs

that Stanhope forfeited as a result of the disciplinary violation, and Stanhope has

been paroled from the sentence he was serving when he filed this action to a

consecutive term of imprisonment. We deny the state’s request to dismiss this

appeal as moot because Stanhope disputes whether it has complied with the district

court’s judgment. We express no opinion as to what remedies, if any, are available

to Stanhope to address the state’s obligations under the judgment.

      We construe Stanhope’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      The motion of John William Lovell, Esq., P.O. Box 1983, Tucson, Arizona

85702, (520) 829-4505, to withdraw is GRANTED. All other pending motions

are denied as moot.

      AFFIRMED.


                                           3                                     08-16713